Citation Nr: 0320774	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to June 
1943.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The Board observes that the veteran's claim of entitlement to 
service connection for a psychiatric disorder was first 
considered and denied by the RO in a June 1943 rating 
decision, and confirmed by the Board in a January 1944 
decision.  The Board notes that regardless of the RO's 
disposition of the veteran's claim for service connection for 
a psychiatric disorder, the Board is precluded from 
considering the substantive merits of the claim without first 
finding that new and material evidence has been submitted.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). Therefore, the Board finds that the issue is more 
appropriately characterized as whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a psychiatric disorder, to include 
schizophrenia.  This is significant, because in cases where 
there is a prior final decision, the Board is required to 
determine whether new and material evidence has been 
presented before reopening the claim and adjudicating the 
claim of entitlement to service connection on the merits.  
Id.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed rating decision dated January 1944, the 
Board denied service connection for a psychiatric disorder, 
diagnosed as dementia praecox.

3.  The evidence associated with the claims file subsequent 
to the January 1944 Board decision is new, and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
psychiatric disorder, to include schizophrenia.


CONCLUSIONS OF LAW

1.  The Board's January 1944 decision denying entitlement to 
service connection for an acquired psychiatric disorder, 
including dementia praecox, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2002). 

2.  The evidence associated with the veteran's claims file 
subsequent to the Board's January 1944 decision is new and 
material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a psychiatric 
disorder, on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant entitlement to service connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to grant service connection, as well as provided a 
detailed explanation of why the requested benefit was not 
granted.  In addition, the statement of the case included the 
criteria for reopening previously denied claims and for 
granting service connection, as well as other regulations 
pertaining to his claim.  In particular, a July 2001 letter 
to the veteran, from the RO, notified the veteran of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claim, as well as the 
VA's responsibilities in obtaining evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The Board observes that the veteran's claim of entitlement to 
service connection for a psychiatric disorder was initially 
considered and denied in a June 1943 rating decision.  The 
veteran's claim was originally denied on the basis that the 
veteran's psychiatric disorder existed prior to service, and 
that there was no evidence that it permanently worsened as a 
result of the veteran's brief service.  This decision was 
appealed to the Board, which, in January 1944, denied the 
veteran's claim on the basis that there was clear and 
unmistakable evidence that the veteran's psychiatric disorder 
first occurred prior to the veteran's entry into service and 
was not aggravated by the veteran's period of active service.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2002).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (2002).  Once 
the Board's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002).  In 
this case, the veteran did not file a motion for 
reconsideration.  Therefore, the Board's January 1944 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.1100, 20.1104.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Board must reopen the claim and review 
the former disposition of the claim. See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Since the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52,274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

The Board's January 1944 decision denying service connection 
for a psychiatric disorder relied on the veteran's service 
medical records, private medical records, a VA examination 
report, and several lay statements.  The veteran's service 
medical records indicated that the veteran showed "psychotic 
behavior" and was hospitalized in April 1943.  Diagnoses 
included manic-depressive psychosis and paranoid dementia 
praecox.  A June 1943 Medical Board Report characterized the 
veteran's diagnosis as an unclassified, severe psychosis.  
The Report concluded that the veteran's disorder existed 
prior to his enlistment, as abnormal behavior had been 
observed for two years prior to his enlistment; was not 
incurred in the line of duty; was not aggravated in or by his 
military service; and was not due to the veteran's own 
misconduct.  Private medical records from J. B. Anderson, 
M.D., J. K. Taggart, Jr., M.D., and L. McMillin, M.D. were 
also of record.  Drs. Anderson and Taggart  indicated that 
the veteran had engaged in peculiar behavior and had paranoid 
tendencies in early February 1943 and diagnoses were early 
schizophrenia and dementia praecox at that time.  Dr. 
McMillin also diagnosed the veteran with dementia praecox and 
opined that the veteran's induction into the military 
aggravated his disorder.  A September 1943 statement by the 
veteran's mother asserted that the veteran had a mental 
illness in 1942, while in high school, which was resolved 
with two weeks rest and that the veteran had "another 
attack" in early February 1943 while working.  The statement 
also related that the veteran was still "suffering 
mentally" when sent for basic training and that military 
personnel were informed of his disorder.  The VA examination 
report noted that the veteran had a history of an anti-social 
attitude and reiterated the veteran's aforementioned 
psychiatric history prior to and during service.  Examination 
showed that the veteran was completely inaccessible and out-
of-touch with reality, with rigid fixed attitudes, 
untidiness, and restlessness, but without delusions or 
hallucinations.  The diagnosis was dementia praecox and the 
veteran was determined to be incompetent, with social and 
economic inadaptability.

Additional evidence has been associated with the claims file 
since the Board's January 1944 denial of the veteran's claim 
for service connection.  This evidence includes VA medical 
records, Social Security records, private medical records, 
and lay statements, as well as service medical and personnel 
records.  A December 1943 VA medical record is a supplemental 
report to that of the veteran's June 1943 VA examination 
report.  The report states that the veteran was granted a 90-
day trial visit after leaving, without permission, the VA 
hospital in Pennsylvania, where he had been admitted in June 
1943, and noted that the veteran was incompetent due to 
"complete social and economic inadaptability."  The April 
1999 VA medical record indicates that the veteran reported 
experiencing suicidal thoughts, audiological hallucinations, 
and thoughts that he was locked in the zoo while in service; 
being hospitalized at an Army training camp in Pennsylvania 
and a VA medical center in Mississippi after his service; 
being hospitalized at a private hospital in the 1950s for 
"bizarre behavior"; and that he currently lived with a 
friend who was mentally ill.  The examining provider noted 
that the veteran neglected his personal hygiene and exercised 
poor judgment and that the veteran was receiving treatment 
for bipolar disorder at the VA outpatient clinic.  The 
examining provider opined that the onset of [the veteran's] 
illness occurred while he was still on active duty in the 
Army Air Corps." 

In addition, copies of letters, dated from 1943, show 
correspondence addressed to the veteran's mother from the 
veteran and a letter from his mother addressed to "Dear 
Friend" indicates that the veteran was "sick."  A letter 
from the Social Security Administration indicates that the 
veteran has been receiving benefits since December 1997.  
Additional lay statements from the veteran's sisters, dated 
August 1998, indicate that the veteran attempted to receive a 
deferment of his enlistment, but was denied such a deferment; 
had a "complete nervous breakdown" during his training; and 
that the veteran had several physical disabilities in 
addition to a "[poor] mental and physical condition."  The 
letters also state that the veteran's mother attempted to 
receive a delayed date for the veteran to report for duty 
after she noticed a change in his mental state and that the 
veteran was afraid to seek medical help because he feared 
institutionalization in "mental hosp[ital]."  

Other evidence submitted regarding the veteran's claim to 
reopen includes a copy of a January 1966 letter addressed to 
the veteran and a copy of a September 1943 statement by the 
veteran's mother, discussing the veteran's mental health 
history prior to his service; a copy of a July 1943 letter 
from L. McMillan, M.D., indicating that the veteran had been 
diagnosed with dementia praecox, and that his disorder was 
aggravated by his induction into service; a copy of an August 
1943 letter from J. K. Taggart, Jr., M.D., stating that the 
veteran had early schizophrenia with paranoid tendencies in 
February 1943; and copies of the veteran's service personnel 
records indicating the dates of the veteran's service.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  While the 
Board acknowledges that most of the evidence submitted by the 
veteran was already of record or consisted of lay statements 
as to the veteran's mental and physical problems prior to and 
following service, and was, thus, cumulative and redundant, 
the veteran has submitted evidence that is both new and 
material.  In this regard, the Board points out that the 
copies of the veteran's service medical records, private 
medical records from 1943, and the statement from the 
veteran's mother were of record and considered in the Board's 
previous, January 1944, decision.  Likewise, the Board 
observes that the lay statements from the veteran's sisters, 
and the associated copies of correspondence between the 
veteran and his mother from the 1940s, did not demonstrate 
that the veteran's psychiatric disorder was incurred during 
his service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions or evidence of causation, as it 
requires medical knowledge).   

Nonetheless, other evidence, in particular the April 1999 VA 
medical record, not only supports the veteran's contention 
that he currently has a psychiatric disorder, but also 
indicated an etiology of the veteran's psychiatric disorder.  
Specifically, the Board notes that the April 1999 VA provider 
indicated that the veteran was currently being treated for 
bipolar disorder and that the veteran's disorder had its 
onset during his 1943 military service.  The Board finds that 
the evidence is neither cumulative nor redundant, and that it 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
veteran submitted new and material evidence, and that his 
claim must be reopened.

However, it would be premature to address the merits of the 
veteran's claim because additional development is required.  
For example, while the April 1999 VA medical record contained 
a diagnosis related to the veteran's psychiatric disorder, 
the record did not provide specific symptomatology as to the 
current nature of the veteran's disorder.  The Board notes 
that the April 1999 VA provider discussed the veteran's 
treatment at the VA medical center, but observes that no 
treatment records are currently associated with the veteran's 
claims file.  Similarly, while the VA provider provided an 
opinion as to when the veteran's disorder first occurred, the 
VA provider failed to provide a complete and coherent 
rationale as to how the veteran's current psychiatric 
disorder was etiologically related to the veteran's service.  
The VA provider's opinion did not account for the veteran's 
psychiatric treatment and diagnoses as reported by Drs. 
Anderson, McMillin, and Taggart or that which was reported by 
the veteran's mother in her statement or the veteran's 
psychiatric history since service, nor did the VA provider 
discuss any evidence of possible aggravation of a preexisting 
psychiatric disorder.  As such, the Board believes that 
additional clarification of the medical evidence is necessary 
before addressing the merits of the veteran's claim, 
including affording the veteran a VA examination in order to 
ascertain the nature and etiology of the veteran's 
psychiatric disorder.


ORDER

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for a 
psychiatric disorder, to include schizophrenia, and to this 
extent, the appeal is granted.


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  A review of 
the record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claim at this time.

As discussed earlier, the April 1999 VA medical record states 
that the veteran was receiving treatment at the Chicago, 
Illinois VA medical center's outpatient clinic for bipolar 
disorder.  However, no VA treatment records have been 
submitted and there is no evidence that the RO attempted to 
obtain these treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, any additional medical 
records related to the veteran's psychiatric disorder should 
be associated with the veteran's claims file.

Likewise, the Board observes that the Social Security 
Administration granted the veteran disability benefits, and 
that a letter discussing his award of benefits was submitted 
on his behalf.  However, the underlying medical records and 
the notice to the veteran of the determination of entitlement 
to disability benefits are not of record.  These records are 
relevant to the veteran's claim, and should be associated 
with his claims file.

Additionally, as previously mentioned, a review of the record 
discloses that the veteran has not been afforded a VA 
examination to determine the nature, severity, and etiology 
of the veteran's psychiatric disorder.  It is unclear from 
the medical evidence of record whether the veteran's current 
psychiatric disorder is related to the veteran's treatment 
for a psychiatric disorder during his service.  In this 
regard, the Board notes that the veteran was treated for a 
psychiatric disorder prior to his service, but that there was 
no notation of a preexisting psychiatric disorder at the 
veteran's entrance into service, and that the veteran's in-
service psychiatric symptoms were first noted in April 1943.  
In addition, the veteran was treated for psychiatric 
symptomatology following his service and he was diagnosed 
with bipolar disorder, schizophrenia, dementia praecox, and 
manic-depressive disorder.  Therefore, the Board finds that 
the veteran should be afforded a VA examination in order to 
determine the nature, severity, and etiology of the veteran's 
current psychiatric disorder, including whether this disorder 
is causally or etiologically related to his treatment for 
dementia praecox during his service.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his psychiatric 
disorder since his discharge in June 
1943.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, particularly the 
veteran's complete clinical record from 
the VA Medical Center in Chicago, 
Illinois.  

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

3.  Following the receipt of the 
veteran's treatment records, the veteran 
should be afforded a psychiatric 
examination by a psychiatrist to 
ascertain the nature, severity, and 
etiology of any psychiatric and/or 
personality disorders.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished including obtaining 
information as to the veteran's medical 
history prior to and following his 
service.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including 
information as to the veteran's medical 
history prior to and following his 
service.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The examiner is 
then requested to offer an opinion as to 
whether any current psychiatric disorder 
was causally or etiologically related to 
the veteran's period of active military 
service, and if so, the examiner must 
specify which disorders or manifestations 
are causally or etiologically related to 
the veteran's service.  The examiner is 
also requested to take into consideration 
the veteran's medical history prior to 
and following service, including the 
treatment for variously diagnosed 
psychiatric disorders in 1943 and any 
treatment subsequent to his service.  
Based on this review and the findings of 
the examination, the examiner should 
offer an opinion as to whether the 
veteran had a psychiatric disorder which 
preexisted the veteran's entry into 
service, and, if a psychiatric disorder 
preexisted service, the examiner should 
then offer an opinion as to whether his 
psychiatric disorder chronically worsened 
or increased in severity during service.  
Likewise, if the veteran's disorder is 
found not to have preexisted his service, 
the examiner should opine as to whether 
the veteran's psychiatric disorder was 
incurred during his service.  Since it is 
important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2002), the veteran's 
claims file must be available to the 
examiner for review in connection with 
the examination. The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.    

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



